           Case 2:20-cv-00274-ECM-WC Document 9 Filed 05/29/20 Page 1 of 3
                                                                                 C4u,24-
                                        Mrb 01e       6,2:-S-112.2-cr OF ALA16":046

!: JAWS I1/41(161/16n..,
           PLATgriff -

                                                              CASF /40, 2:20-CV-00-21q-ECM-Vg
     u,S. 16agetw or PitL-5045
          DfFft-f0AN T;
                                                                                                    rx
                                                                                                            t=7


          NnNnizAe2LE 6A4rLy           MA gin                                                               C=,



                                                                                                                    m
          L 5., 1)Isfiz,v-r          Yt."                                                                  UN)
                                                                                                           -0       371
                 br.57
                    - --gar Cour
                                                                                                    1
                                                                                                    ,1
                                                                                                   )—4
                      45-rk.ccr     Of 4Ltitmit_ft



                 -S(1)(," MAz6s_t


                        W                                        CulfS3   ACTX-414   LAW3C:TT                THE 13J4EAU
     riZno)so t       ZN TNF       tte203/E C CE




                  M         25;2020 eACH                      .AS                            t                      tht )   HOV.5.474

     tsAiri:          AP4D-              i717C Mowftiorue-t1 EttIicilAiliAw))/17-ogy                          /14011CF.LN LOCK»Ahlzd,
    1,The 400(0121AN ctelses) Au_ moiXAA-EN-Ljr,-.61-))E___,21:1THE                     Roli,gw, jp,a-rs- Alr_rH

                       __TAt")rD             14„7:7-
                                                   E 7-H.6"   b-20
                                                                 - -1-clitift5 _OF     ocx_At- 1)1_,s11ki            Me
li
;                Otiq Val 140- HAVE MANy OF OthZ               rivmer.Polue4trraN                        trAtiNclorin,46(y
Ilta'•1rvIPT__OfyittrEc            .7}c7-E   Am)   mea-iLy                  7?-07- :They   tvtky           L_QN‘C          _LomrAtr
     41                 i)t---ittaLtHr_ v'ra(a__rkmr._L-bt-_sS_ _Pult-ttiE-D NOT 0A11.1 Tut- Ccry OF itlearelopway i aur-
           so THE th)-rEON.


           U   NFO To t4A-TtL y_t_THE LIV1:1-16 OLiftil...7EPS rifrr brfr7cu4T10 geinyt-pq if                             F_C At-S/71-Ntr
             rIAP05sv3LE       7-0 ENT&         oc Fxrrti-ouCii Cita TALK)Ai.to                      compuital Q. TeLeA,..ionia
___1/1$ Jiffy h12F-Kor (5.11N-         7-.4-za) Mila ion-41.117_Thf iMy 02_          6_11-4ty, 14fEE _AT Frc iv10km.,064€1:4
     Kt'. ARE P-ej.,_lrEr, OIJ         THE_J)u,SK _MAW         PRoktr-DeD
       Case 2:20-cv-00274-ECM-WC Document 9 Filed 05/29/20 Page 2 of 3




       W LTEL___ITHE M AN')A -rfo                               Di51-1-VE:12Fi    Ry                                     JuJirce-

--CTIF-ALT__11-14--1 ALL ___Eklivita_                        C Hrze        A 12F ILtA(F       (I)   CON •s-r- i)6712-F
         H RThr_. TO co NTIZ (-r                    U't(17)--- Ici_xl_gu    1?)F- P2O6E 5SC      rag. E kcy HO ME"

 CON FTNE'rvt.Gkrr                OrIA P Lerr    TWC hogAu-- ow 0F           E)(1-731       s5Et-trt--ikAtr,    L 0

!ALL    fLetri6LE INIvirrreb 77-07-                                              gELYiSe            1Ei- n4()

               tworri-ot4 11- L. 04 DT-REer Home- cost FINE)14N7; Pc92-6CSAi-fr
ITO RE-6-_e_-,b_11
             --                                                                                 2-0 "MI h-iztT               Aer
 200 ?--ev-;54(1. THE 6E6 siND ClifiNcc Mr


     MA'AM                    god F-92.    y u   TrIvIE                          cooe_fga     THI-S et ilnrg .



         -Pe 6-7-ra t_


     KA-12/1 ONE     i\JZ-6     Rs5   Ai


     11507-002,
    _
     pc to       on4E-f2y
    ,
      AfvvaL 1:64 FoRcc 6/Ise-
       ofarctomf         AL, 3_01 2.
                              Case 2:20-cv-00274-ECM-WC Document 9 Filed 05/29/20 Page 3 of 3




 ti,esoco q       ii‘co   e
            - 7(4
       ot   0,1 e eecleo                                                  "e.        '`.1",”".1-1. Tr re s
                                                                           elSY-1. 4                       .1
                                                                                                   4
                                                                                                   -4  .!-7 .4,

            c6
(\Pi          Aic Corc cr)frYc                 FcAcv-f-A-1
\Th     ()c
         - ) cf
                                                                 ouk-+Hc},jsc /41\
                   61 36
                       )(1.                      Os\C`CC../
                                                          14-1    )vz_e

                                                        9c
                                                 i\H-‘oN     --)1dsz
                                              m;DD te- 0)6-\-rick           fvVirks
                                                                  0-c Fit-P113Ani.

                                      39 J. 04-401 90
                                                        1
